Judge DUBOFSKY
dissenting.
I respectfully dissent.
The primary cases relied upon by the majority to support its analysis that the statutory scheme here does not violate the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution are Romero v. Hodgson, 319 F.Supp. 1201 (N.D.Cal.1970), aff'd, 403 U.S. 901, 91 S.Ct. 2215, 29 L.Ed.2d 678 (1971), and Anaya v. Industrial Commission, 182 Colo. 244, 512 P.2d 625 (1973). Anaya held that the total exclusion of farm and ranch workers from the Colorado Workmen’s Compensation Act (Act) did not violate the Equal Protection Clause. However, the validity of arguments justifying the exclusion of farm workers from workmen’s compensation legislation has been questioned. See 1C A. Larson, The Law of Workmen’s Compensation § 53.20 (1986).
Subsequent to the injury in Anaya the General Assembly amended the Act to include farm and ranch workers. For sixteen years the Act defined “wages” the same for farm and ranch employees and all other workers. But in 1987 § 8-47-101(2) was amended so as to define “wages” for farm and ranch employees to include only income reported on the employee’s W-2 form, while for all other workers it would still include the reasonable value of board, rent, housing, lodging or any other similar benefit received from the employer.
Farm and ranch workers are among the poorest paid employees in this country. Agriculture is one of the most hazardous occupations. The work is very physically demanding and injuries often limit a worker’s ability to obtain further employment. See 1C A. Larson, The Law of Workmen’s Compensation § 53.20 (1986).
When farm and ranch workers were entirely excluded from the Act, they retained the right to sue their employers for injury resulting from negligent acts. This right to sue became even more valuable with the advent of comparative negligence. But workers covered by the Act cannot sue for negligently inflicted injuries and must look solely to the Act for their remedies.
In Petrafeck v. Industrial Commission, 191 Colo. 566, 554 P.2d 1097 (1976) the court held that excluding tips from an employee’s “wages” computation violates the Equal Protection Clause of the United States Constitution. See also Romero v. U-Let-Us Skycap Services, Inc., 740 P.2d 1004 (Colo.App.1987). The principle underlying Petrafeck is that under the Act all compensation received by an employee must be credited equally in computing “wages.” In my view under Petrafeck all employees must be treated the same as to the computation of “wages” under § 8-47-102(2), and therefore it is impermissible to treat employees differently in determining their “wages” based on the source of the wages (e.g. tips) or, implicitly, the nature of their occupation (waitress, skycap). See also Simmonds v. Eastman Kodak Co., 781 P.2d 140 (Colo.App.1989).
In Petrafeck the court stated that the exclusion of “tips” from wages reduced the award to an amount which was barely sufficient to allay the effects of the job related injury. It is not unusual for room and *434board to constitute a. substantial part of the total compensation received by farm and ranch workers. See Waldroupe v. Kelley, 189 Kan. 99, 367 P.2d 77 (1961); O’Neil v. William Randolf Dairy Farm, 65 A.D.2d 907, 410 N.Y.S.2d 695 (1978). Hence, the exclusion of room and board from the wages computation of farm and ranch workers significantly reduces the worker’s compensation award available to allay the effects of the job related injury.
Here, the cash wages recorded on the W-2 form were $900 per month and the claimant’s non-cash benefits were worth an additional $600 per month. Thus, the claimant lost the right to have 40 percent of his compensation considered in computing his wages under § 8-47-102(2) and the resulting compensation award. As in Pe-trafeck, the benefits at issue are an integral part of the contract of hire and comprise a substantial portion of the employee’s compensation.
In City of Boulder v. Payne, 162 Colo. 345, 426 P.2d 194 (1967) the court stated:
“The Workmen’s Compensation Act was enacted for a beneficent purpose — to allay the adverse economic impacts upon a workman which flow from a disabling industrial accident. In order to carry out the intended purpose of the Act, it is necessary to avoid hypertechnical refinements in the construction of the terms and provisions of the Act.” (emphasis added).
If farm and ranch workers are to have the economic effect of disabling injuries allayed — which is the stated purpose of the Act — the “wages” computation must include the reasonable value of their entire compensation. This means that they must be treated similar to workers from thousands of other occupations which are covered under Act.
Therefore, to the extent that § 8-47-102(2) excludes from the “wages” computation of farm and ranch workers items of remuneration which are included for every other occupation in this state, the statute is not rational and violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. Farm and ranch workers have been and continue to be an essential part of a critical industry in this country and employment in this field should not be discouraged by arbitrary and artificial statutory distinctions which discriminate against those who are willing to undertake this physically demanding and most important work.